                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                               No. 5:93-CR-123-B0-1
                                No. 5:18-CV-342-BO

GERALD FELTON,                                )
    Petitioner,                               )
                                              )                      ORDER
       v.                                     )
                                              )
UNITED STATES OF AMERICA,                     )
     Respondent.                              )



       This cause comes before the Court on petitioner's pro se motion to vacate, set aside, or

correct his sentence under 28 U.S.C. § 2255. [DE 246]. Respondent has moved to dismiss the

Section 2255 petition. [DE 254]. Petitioner has also filed a motion for clarification of certain

documents. [DE 258]. These matters are ripe for disposition. For the reasons discussed below,

respondent's motion to dismiss [DE 254] is GRANTED, petitioner's Section 2255 motion [DE

246] is DISMISSED, and petitioner's motion for clarification [DE 258] is DENIED AS MOOT.

                                         BACKGROUND

       In 1994, petitioner pleaded guilty, pursuant to a written plea agreement, to continuing

criminal enterprise in violation of21 U.S.C. § 848. [DE 246-1, p. 27-32]. He was sentenced to life

imprisonment. [DE 251, p. 26]. Petitioner appealed and the Fourth Circuit affirmed his sentence.

[DE 62, p. 5]. Since 1994, petitioner has filed numerous unsuccessful challenges to his sentence,

including previous motions under 28 U.S.C. § 2255. [DE 8; 24; 28; 33; 62, p. 6; 65; 66; 79].

       In July 2018, petitioner filed the instant Section 2255 motion. [DE 246]. Petitioner makes

an array of arguments, claiming that ( 1) the offense to which petitioner pleaded guilty is "void for

vagueness," (2) defense counsel refused to "challenge the indictment," (3) petitioner's "acceptance
of responsibility" was not considered as a mitigating factor at sentencing, and (4) petitioner's

sentencing guideline range was miscalculated. [DE 246, p. 4-7]. Respondent moved to dismiss the

Section 2255 petition under Federal Rule of Civil Procedure 12(b)(l) for lack of subject-matter

jurisdiction. [DE 254]. Petitioner responded in opposition to the motion to dismiss. [DE 257].

Petitioner also filed a motion under 28 U.S.C. § 2244 before the Fourth Circuit requesting an order

authorizing the Court to consider a successive Section 2255 petition, and the Fourth Circuit denied

the motion. [DE 258-3, p. 1].

       Petitioner has also filed a motion for clarification of four documents: (1) the Court's prior

order denying without prejudice letter-motions that petitioner wrote to the Court with his proposals

for criminal justice reform [DE 242], as the relief requested could only be obtained via a Section

2255 motion; (2) a letter informing the U.S. Attorney's Office that a Section 2255 motion had been

filed [DE 247], (3) an order directing the U.S. Attorney's Office to respond to petitioner's Section

2255 motion [DE 248]; and (4) a Rule 12 letter sent to petitioner following the government's

motion to dismiss [DE 256]. [DE 258]. Petitioner's motion is effectively using this motion to seek

permission from the Court to file what he concedes is a successive petition. [DE 258, p. 1].

                                          DISCUSSION

       The government argues that petitioner's Section 2255 petition must be dismissed because

it is an unauthorized successive petition. [DE 243, p. 2]. Federal habeas petitioners are generally

permitted only one Section 2255 motion. 28 U.S.C. § 2255(h). As such, under Federal Rule of

Civil Procedure 12(b)(l), federal courts lack subject-matter jurisdiction to hear successive

petitions. United States v. Winestock, 340 F.3d 200, 204-05 (4th Cir. 2003); see also In re

Goddard, 170 F.3d 435, 436 (4th Cir. 1999). There are, however, some exceptions. If the first

petition was not decided on the merits, for example, the second petition is not improperly



                                                 2
successive. Slack v. McDaniel, 529 U.S. 473, 485-86 (2000). Or if the second petition is based on

the intervening vacatur of a conviction used to enhance the petitioner's sentence, it is not

improperly successive. United States v. Hairston, 754 F.3d 258, 262 (4th Cir. 2014).

       Petitioner has not shown that any of the exceptions to 28 U.S.C. § 2255(h) are applicable

to his petition. Of his many claims, the only ones which were potentially once actionable arise in

connection with petitioner's indictment and sentencing hearing. But it has been more than twenty-

four years since those events, and petitioner has unsuccessfully raised his claims previously, both

on direct review and collateral review. Petitioner cites the Supreme Court's decision in Rosales-

Mireles v. United States, 138 S. Ct. 1897 (2018), to argue that his petition is not improperly

successive. He argues that Rosales-Mireles is a "new rule of constitutional law, made retroactive

to cases on collateral review by the Supreme Court, that was previously unavailable." [DE 257, p.

6]; 28 U.S.C. 2255(h). But the Court need not consider whether Rosales-Mireles permits petitioner

to evade the bar on successive petitions because petitioner has not alleged sufficient facts to

demonstrate that Rosales-Mireles affects his sentence.

       In Rosales-Mireles, the defendant pleaded guilty to illegal reentry and was sentenced to 78

months' imprisonment. Rosales-Mireles, 138 S. Ct. at 1905. In the defendant's presentence

investigation report, the Probation Office mistakenly double-counted a previous conviction,

resulting in defendant's guideline range being increased. Id. On direct appeal, defendant

challenged this error. Id. The Supreme Court held "a miscalculation of the United States

Sentencing Guidelines range, that has been determined to be plain and to affect a defendant's

substantial rights, calls for a court of appeals to exercise its discretion under Rule 52(b) to vacate

the defendant's sentence." Id. at 1903. Petitioner has not sufficiently alleged that any plain error

was made in the calculation of his sentencing range. Rather, his arguments concerning the



                                                  3
calculation of his guideline range arise from the fact that the "evidence used to determine the

amount of drugs [attributed to the petitioner] was inherently umeliable." [DE 257, p. 11]. Petitioner

has not demonstrated anything resembling the "plain error" that the Rosales-Mireles Court was

concerned with on direct appeal which would give the Court jurisdiction to vacate petitioner's

sentence on collateral review. Thus, none of the exceptions to 28 U.S.C. § 2255(h) are applicable.

Petitioner's Section 2255 petition is improperly successive and must be dismissed.

       Petitioner's motion for clarification is an attempt to press his Section 2255 petition.

Previously, the Court dismissed without prejudice his letter-motions concerning his proposals for

criminal justice reform, noting that the Section 2255 petition was the proper vehicle for the relief

sought. [DE 242]. This did not mean, however, that a future Section 2255 petition would be

successful. The remaining documents that petitioner requests clarification on are administrative

docket entries giving the parties notice of filings. As the motion for clarification concerns a motion

under Section 2255 that the Court does not have jurisdiction to consider, it must be denied as moot.

                              CERTIFICATE OF APPEALABILITY

       A certificate of appealability shall not issue absent "a substantial showing of the denial of

a constitutional right." 28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by demonstrating

that reasonable jurists would find that an assessment of the constitutional claims is debatable and

that any dispositive procedural ruling dismissing such claims is likewise debatable. Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001). As reasonable jurists would not find this Court's dismissal

of petitioner's§ 2255 motion debatable, a certificate of appealability is DENIED.




                                                  4
                                      CONCLUSION

       For the above reasons, respondent's motion to dismiss [DE 254] is GRANTED, and

petitioner's Section 2255 motion [DE 246] is DISMISSED. Petitioner's motion for clarification

[DE 258] is DENIED AS MOOT. A certificate of appealability is DENIED.



SO ORDERED, this__)_ day of October, 2018.




                                          T RRENCE W. BOYLE
                                          UNITED STATES DISTRICT J




                                             5
